Case 0:20-cv-61221-RKA Document 4 Entered on FLSD Docket 06/30/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-61100-CIV-ALTMAN

 HOWARD COHAN,

        Plaintiff,
 v.

 POWERLINE FOODS, INC.,

       Defendant.
 _________________________________________/


                       ORDER SCHEDULING STATUS CONFERENCE

        The Plaintiff’s Complaint alleges violations of one of the following: the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. §§ 12181, et seq, the Fair Debt Collection Practices Act

 (the “FDCPA”), 15 U.S.C. §§ 1692–1692p, et seq, or the Telephone Consumer Protection Act

 (the “TCPA”), 47 U.S.C. §§ 227, et seq. Consistent with the Court’s practices in such cases,

 counsel are directed to appear at a status conference on Thursday, July 2, 2020, at 10:00 a.m.

 The conference will be conducted telephonically. At that time, the parties shall dial 1-888-363-

 4734 and enter access code 9127026, followed by the # symbol. Counsel must not utilize

 speakerphone functionality during the hearing. If possible, counsel should use a landline.

 Instructions for the status conference are as follows:

           1.   The parties are not personally required to appear, but a representative of each

                party with full authority to enter a full and complete compromise must appear.

           2.   Multiple cases will be called at once, at which time the attorneys will meet in the

                Court’s attorney conference rooms to discuss the possibility of reaching an

                amicable resolution. The Court will not oversee these discussions.
Case 0:20-cv-61221-RKA Document 4 Entered on FLSD Docket 06/30/2020 Page 2 of 2



         3.    If an agreement is reached, the parties shall promptly notify the Court.

         4.    The Plaintiff’s counsel must appear with the entire case file. If any of the

               Defendants have not yet appeared, the Plaintiff must serve a copy of this

               Order on any such Defendant within two business days of the date of this

               Order.

         5.    The Defendant must appear with all evidence it has in support of its defenses.

         6.    The Clerk is DIRECTED to enter this Order in the following cases:

              a.        20-cv-61100 – Cohan v. Powerline Foods

                      i.       (Call in time: 10:00 a.m.)

              b.        20-cv-61252 – Cohan v. JRA Family Pompano

                      i.       (Call in time: 10:10 a.m.)

              c.        20-cv-61151 – Innocent-Campbell v. United Auto Credit Corp.

                      i.       (Call in time: 10:20 a.m.)

              d.        20-cv-61221 – Phanor v. Credit Bureau Collection Serv., Inc.

                      i.       (Call in time: 10:30 a.m.)

       DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of June 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
 cc:   counsel of record




                                                2
